RENDERED: SEPTEMBER 30, 2022; 10:00 A.M.
                NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                 Court of Appeals

                   NO. 2021-CA-1147-MR


HAROLD BAKER                                        APPELLANT



        APPEAL FROM WASHINGTON CIRCUIT COURT
v.      HONORABLE SAMUEL TODD SPALDING, JUDGE
                 ACTION NO. 21-CR-00017



COMMONWEALTH OF KENTUCKY                             APPELLEE


AND


                   NO. 2021-CA-1148-MR


HAROLD BAKER                                        APPELLANT



        APPEAL FROM WASHINGTON CIRCUIT COURT
v.      HONORABLE SAMUEL TODD SPALDING, JUDGE
                 ACTION NO. 21-CR-00043



COMMONWEALTH OF KENTUCKY                             APPELLEE
                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND JONES, JUDGES.

JONES, JUDGE: Harold Baker appeals from the Washington Circuit Court’s final

judgment and sentence of imprisonment, entered September 22, 2021, following

the denial of his motion to suppress evidence and his subsequent conditional guilty

plea. We affirm.

                                   I. BACKGROUND

             On December 26, 2020, Baker was pulled over for speeding by

Officer Christopher Young of the Springfield Police Department. Officer Young

was driving in the opposing lane when he observed Baker’s vehicle traveling

eighty-two miles per hour in a fifty-five miles-per-hour zone. Officer Young then

turned his cruiser around and initiated a traffic stop of Baker’s vehicle. In addition

to Baker himself, the only other occupant of the vehicle was Baker’s two-year-old

child in a booster seat. While he was conducting the stop, Officer Young learned

that Baker was driving on a suspended license and had an outstanding warrant for

his arrest. Due to Baker’s suspended license, Officer Young called for a tow truck

to remove the vehicle. He also allowed Baker to call for a family member to come

and retrieve the child.




                                         -2-
               During the course of the traffic stop, Deputy Trevor Beaty and Deputy

Steven Pater, both of the Washington County Sheriff’s Department, arrived to

assist Officer Young. While Officer Young was using the radio in his cruiser,

Deputy Beaty informed Baker that he was under arrest based on the outstanding

warrant and ordered him to exit his vehicle. Baker became agitated and combative

as he exited the vehicle, slamming the vehicle’s door in the process.1 Baker fought

against being placed into handcuffs; at one point, Baker and the deputies tumbled

to the ground and briefly struggled before the deputies could get Baker under

control.

               After Deputy Beaty secured Baker in the back seat of his cruiser, he

returned to Baker’s vehicle to conduct what he later described as a “search incident

to arrest.”2 Deputy Beaty immediately saw the butt of a Glock 17 handgun beside

the driver’s seat. According to Deputy Beaty, he “knew Baker was a convicted

felon” and was not permitted to be in possession of a firearm. While retrieving the

handgun, the deputy discovered a plastic bag of methamphetamine immediately

adjacent to it. Deputy Pater did not search the vehicle; instead, he focused on




1
  The deputies would later testify inconsistently with each other as to whether the door of the
vehicle stayed open after Baker slammed it.
2
  Notably, Deputy Pater’s account was inconsistent with Deputy Beaty’s, testifying instead that
Baker initially gave consent to search, but he then revoked his consent when he was removed
from the vehicle.


                                               -3-
removing the child from the vehicle and giving the child to one of Baker’s family

members, who had arrived at the scene.

                As a result of this incident, the Washington County grand jury

presented two separate indictments charging Baker with multiple offenses:

possession of a handgun by a convicted felon;3 first-degree possession of a

controlled substance, first offense (methamphetamine);4 first-degree wanton

endangerment;5 resisting arrest;6 operating on a suspended or revoked operator’s

license;7 speeding (greater than twenty-six miles per hour over the limit);8 and two

counts of being a first-degree persistent felony offender (PFO).9

                Baker subsequently moved the trial court to suppress evidence,

alleging law enforcement officers violated his constitutional rights against

unreasonable search and seizure when they searched his vehicle without a warrant.

During the suppression hearing, the trial court heard testimony from Officer

Young, Deputy Beaty, and Deputy Pater. The trial court was troubled by the

3
    Kentucky Revised Statute (KRS) 527.040(2)(a), a Class C felony.
4
  KRS 218A.1415(1)(c), a Class D felony punishable by a maximum term of three years’
imprisonment.
5
    KRS 508.060, a Class D felony.
6
    KRS 520.090, a Class A misdemeanor.
7
    KRS 186.620(2), a Class B misdemeanor pursuant to KRS 186.990(3).
8
    KRS 189.390, punishable by a fine as outlined in KRS 189.394.
9
    KRS 532.080.


                                              -4-
contradictions in the deputies’ testimonies. Analyzing the evidence, the trial court

ruled there was no consent to search the vehicle and there was “little evidence that

the totality of the circumstances resulted in reasonable suspicion to search the

[vehicle].” (Record (R.) at 35.) Furthermore, there could be no legitimate search

of the vehicle “pursuant to arrest,” as Deputy Beaty alleged, because Baker was

pulled over for a traffic violation, he was removed from his vehicle prior to the

search, and the outstanding warrant for his arrest was due to unpaid fines; see

Arizona v. Gant, 556 U.S. 332, 351, 129 S. Ct. 1710, 1723, 173 L. Ed. 2d 485

(2009) (holding “[p]olice may search a vehicle incident to a recent occupant’s

arrest only if the arrestee is within reaching distance of the passenger compartment

at the time of the search or it is reasonable to believe the vehicle contains evidence

of the offense of arrest”).

             Despite these strong reservations about the deputies’ testimonies, the

trial court denied Baker’s motion in its written order, finding the evidence in

Baker’s vehicle was admissible pursuant to the inevitable discovery doctrine. The

trial court found “[t]he officers had the responsibility to retrieve the child from the

vehicle and place said child with a family member” and “the firearm . . . would

have been readily visible to any officer retrieving the child.” (R. at 35.) The trial

court then concluded that “the methamphetamine would have been discovered

upon the seizure of the firearm.” (R. at 35.) Finally, the trial court noted that, due



                                          -5-
to Baker’s suspended license and arrest, his vehicle would have been towed and

subject to a routine inspection upon intake of the vehicle, a process which would

also have resulted in the discovery of the methamphetamine.

             Following the trial court’s denial of his suppression motion, Baker

negotiated a conditional guilty plea in which the Commonwealth agreed to amend

his charge of felon in possession of a handgun to possession of a firearm, which

lowered this charge to a Class D felony. The Commonwealth also agreed to

dismiss the two PFO charges. In exchange, Baker agreed to accept a four-year

sentence on all charges while reserving his right to appeal the denied suppression

motion. This appeal followed.

                                     II. ANALYSIS

             The sole issue in this case is whether the trial court erroneously denied

Baker’s motion to suppress evidence obtained from the warrantless search of his

vehicle. “Warrantless searches are ‘per se unreasonable under the Fourth

Amendment – subject only to a few specifically established and well-delineated

exceptions.’” Robbins v. Commonwealth, 336 S.W.3d 60, 63 (Ky. 2011) (quoting

Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 514, 19 L. Ed. 2d 576

(1967)).

             “When reviewing a trial court’s denial of a motion to suppress, we

utilize a clear error standard of review for factual findings and a de novo standard



                                         -6-
of review for conclusions of law.” Greer v. Commonwealth, 514 S.W.3d 566, 568

(Ky. App. 2017) (citation omitted).

             There is no question that Officer Young had a legitimate basis to stop

Baker’s vehicle when he observed the vehicle exceeding the speed limit. “A police

officer is authorized to conduct a traffic stop when he or she reasonably believes

that a traffic violation has occurred.” Commonwealth v. Lane, 553 S.W.3d 203,

205 (Ky. 2018) (citing Commonwealth v. Bucalo, 422 S.W.3d 253, 258 (Ky.

2013)). Furthermore, the officer was permitted to engage in “ordinary inquiries

incident to the traffic stop” including “checking the driver’s license [and]

determining whether there are outstanding warrants against the driver.” Olmeda v.

Commonwealth, 601 S.W.3d 183, 186-87 (Ky. App. 2020) (internal quotation

marks citations and omitted).

             Although Baker had a suspended license and an outstanding warrant

leading to his arrest, law enforcement had no right to automatically conduct a

subsequent warrantless search of his vehicle. Pursuant to the United States

Supreme Court’s holding in Arizona v. Gant,

             “[p]olice may search a vehicle incident to a recent
             occupant’s arrest only if the arrestee is within reaching
             distance of the passenger compartment at the time of the
             search or it is reasonable to believe the vehicle contains
             evidence of the offense of arrest.” Otherwise, “a search
             of an arrestee’s vehicle will be unreasonable unless
             police obtain a warrant or show that another exception to
             the warrant requirement applies.”


                                         -7-
Owens v. Commonwealth, 291 S.W.3d 704, 708 (Ky. 2009) (quoting Gant, 556

U.S. at 351, 129 S. Ct. at 1723-24). The deputies in this case testified how Baker

was arrested and placed in a cruiser, well out of reach of the passenger

compartment of his vehicle, before the search; therefore, the first prong of Gant did

not apply. Similarly, because Baker’s outstanding warrant was for nonpayment of

fines and costs, it would not be reasonable to believe evidence of such would be

found in his vehicle; therefore, the second prong of Gant also did not apply.

Because the warrantless search of Baker’s vehicle would be impermissible under

either prong of Gant, we would be forced to conclude that law enforcement

conducted an illegal search – unless another exception to the warrant requirement

permitted it. Id.

             In its order denying Baker’s suppression motion, the trial court

concluded that the evidence in the vehicle would be permitted under one of these

exceptions to the warrant requirement, the inevitable discovery rule. The

Kentucky Supreme Court has succinctly summarized the rule as follows:

             In Nix v. Williams, 467 U.S. 431, 104 S. Ct. 2501, 81 L.
             Ed. 2d 377 (1984), the United States Supreme Court
             adopted the “inevitable discovery rule” to permit
             admission of evidence unlawfully obtained upon proof by
             a preponderance of the evidence that the same evidence
             would have been inevitably discovered by lawful means.




                                         -8-
Davis v. Commonwealth, 484 S.W.3d 288, 294-95 (Ky. 2016) (quoting Hughes v.

Commonwealth, 87 S.W.3d 850, 853 (Ky. 2002)).

             In its order denying the suppression motion, the trial court focused on

two key points which led it to conclude that the methamphetamine in the vehicle

would be inevitably discovered. First, the trial court pointed out (1) that the

officers were obliged to retrieve the two-year-old child in the booster seat and

return the child to an adult family member, (2) the firearm in the front seat would

be “readily visible to any officer retrieving the child[,]” and (3) “the

methamphetamine would have been discovered upon the seizure of the firearm.”

(R. at 35.) We agree. Deputy Beaty testified that he knew Baker was a convicted

felon and was therefore not permitted to possess a firearm. Although the trial

court’s order does not comment specifically on this point, we conclude the

handgun in plain view in Baker’s vehicle could be seized as contraband for that

reason alone. Furthermore, because the plastic bag of methamphetamine was

described as immediately underneath or adjacent to the handgun, we view no error

in the trial court’s conclusion that the seizure of the handgun would result in the

discovery of the methamphetamine.

             Second, the trial court concluded the methamphetamine in the vehicle

would have been inevitably discovered because Baker had a suspended license

and, therefore, could not drive the vehicle away. The court asserted “the vehicle



                                          -9-
would have been towed and a routine inspection would have been performed upon

the intake of the vehicle.” (R. at 35.) Police may conduct inventory searches of a

seized vehicle, but “the lawfulness of that inventory search turns first upon the

reasonableness of the seizure.” Cobb v. Commonwealth, 509 S.W.3d 705, 710

(Ky. 2017) (citations omitted). The Kentucky Supreme Court noted that “[p]olice

may take protective custody of a vehicle when they have arrested its occupants,

even if it is lawfully parked and poses no public safety hazard.” Id. at 711 (quoting

United States v. Petty, 367 F.3d 1009, 1012 (8th Cir. 2004)). Here, Officer Young

unequivocally testified that he had already called for a tow truck for Baker’s

vehicle prior to Deputy Beaty’s search. The trial court correctly surmised that law

enforcement officers would have inevitably found the methamphetamine during

the intake of Baker’s vehicle after towing it.

             Based on these principles, we conclude the trial court did not err when

it found the methamphetamine in Baker’s vehicle would have been inevitably

discovered, either due to the contraband nature of the handgun in the front seat, or

as a result of an inventory search of the vehicle following its tow to the impound

yard.

                                   III. CONCLUSION

             For the foregoing reasons, we affirm the trial court’s judgment and

sentence.



                                         -10-
           ALL CONCUR.


BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Travis Bewley             Daniel J. Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Joseph A. Beckett
                          Assistant Attorney General
                          Frankfort, Kentucky




                         -11-